IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
            NOS. WR-86,246-01, WR-86,246-02, WR-86,246-03 & WR-86,246-04


                       EX PARTE RONNIE JAY HUNNEL, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
    CAUSE NOS. CR-16-25713-A, CR-16-25714-A, CR-15-25461-A & CR-15-25325-A
                       IN THE 336TH DISTRICT COURT
                          FROM FANNIN COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading

arrest, unauthorized use of a motor vehicle, bail jumping, and manufacture or delivery of a controlled

substance in a drug free zone. Applicant was sentenced to five years’ imprisonment in each case,

with the bail jumping sentence ordered to run consecutive to the sentence for manufacture or delivery

of a controlled substance in a drug free zone. He did not appeal his convictions.

       Applicant contends that his trial counsel rendered ineffective assistance because, when it was
                                                                                                      2

discovered that the initial plea agreement was legally improper, counsel did not advise Applicant that

he could withdraw his guilty pleas rather than accepting the original plea, modified by a consecutive

sentence.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant.       The trial court shall make specific findings addressing

Applicant’s claim that his pleas were involuntary because he was not told he could withdraw his

guilty pleas, rather than accept a modified agreement that required one of the sentences to run

consecutively. Should the trial court find that Applicant was mis-advised, the court shall make

findings determining whether, but for counsel’s errors, Applicant would have insisted on a trial. The

trial court shall also make any other findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.
                                                                                                   3

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: February 1, 2017
Do not publish